Citation Nr: 1512102	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-25 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an effective date prior to February 22, 2007, for the assignment of a 10 percent evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1967, May 1971 to March 1972, and June 1972 to July 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2007 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A July 2007 rating action confirmed and continued a 10 percent disability rating for service connected bilateral hearing loss.  Within one year of this determination, the Veteran did not express disagreement with this disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.201 (2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the July 2007 rating action became final.

In his June 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  Such hearing was scheduled for July 2011 but the Veteran submitted notice that he could not attend.  The Veteran requested that the hearing be placed on hold until he could identify a suitable time to appear.  However, the Veteran has not since identified such a time and neither he nor his representative has expressed further interest in a hearing.  As such, his hearing request is deemed withdrawn.  In September 2012 and June 2014, the Board remanded the case for additional development.  It now returns for further appellate review.

The issue of entitlement to an effective date prior to February 22, 2007, for the assignment of a 10 percent evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the appeal period, the preponderance of the evidence shows that the Veteran has had, at worst, Level IV hearing in both ears.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); §38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the decision on appeal by way of a letter sent to the Veteran in September 2009 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain.

During the appeal period, the Veteran was provided with VA audiological examinations in October 2009 and September 2014.  The latter examination was provided pursuant to the September 2012 remand instructions.  In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Further, in Martinak the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the Veteran has not asserted any such prejudice, and it is observed both of the VA examinations were conducted by audiologists, utilized the Maryland CNC test, and noted no functional impact on daily activities other than decreased hearing.  Thus, the examination reports are adequate.  The Veteran has not reported, nor does the record show, that his service-connected hearing loss has worsened in severity since the most recent examination in 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In its September 2012 remand, the Board requested clarification of a Hearing Health Report dated April 2010 from Starkey Hearing Health (Starkey), a private facility, in order to determine whether the report met the criteria set forth in 38 C.F.R. § 4.85(a) for an examination of hearing impairment for VA purposes.  Such clarification was received in an Addendum Opinion dated in November 2014.  The Board finds that while each point of clarification requested was not addressed, the clarification obtained is sufficient to determine whether the regulatory criteria are met, and therefore the RO substantially complied with the September 2012 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected bilateral hearing loss is currently rated 10 percent disabling under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  He seeks a higher rating, noting that his hearing loss is severe enough to require hearing aids. 

The Board notes that service connection is in effect for tinnitus, rated 10 percent disabling.  Symptoms related to service-connected tinnitus may not be considered while evaluating the service-connected hearing loss, as the Board must avoid the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz [Hz], shown on a puretone audiometry test.  38 C.F.R. § 4.85.  When there is no speech discrimination testing, Table VIa is used, based on the puretone threshold average alone.  38 C.F.R. § 4.85(c).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown in any of the Veteran's audiograms that meet the criteria set forth at 38 C.F.R. § 4.85(a); therefore that regulation is inapplicable.  

The record contains three audiograms during the appeal period.  Puretone threshold levels, in decibels, were as follows: 

October 2009 (VA examination)

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
20
25
30
60
80
49
72
LEFT
25
25
35
70
85
54
88

April 2010 (Private audiogram Starkey)

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
70
70
75
85
95
81
68
LEFT
80
85
95
N/A
100
93
84

September 2014 (VA examination report)

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
35
35
65
80
95
68
80
LEFT
35
35
50
70
90
61
82

In the two VA audiograms, the results correspond to Level IV hearing in the right ear pursuant to Table VI.  In the left ear, the October 2009 audiogram corresponds to Level II and the September 2014 audiogram corresponds to Level IV.  Pursuant to Table VII, these values result in a noncompensable evaluation (October 2009) or a 10 percent evaluation (September 2014).

The Starkey private audiogram shows results that would correspond to higher Levels, if they satisfied the criteria set forth at 38 C.F.R. § 4.85(a).  Pursuant to that regulation, an examination for hearing impairment for VA purposes must include the Maryland CNC controlled speech discrimination test.  As clarified in the November 2014 Addendum Opinion, the April 2010 private audiogram did not use the Maryland CNC word list, but used the "CID W-22" word list instead.  Therefore, the April 2010 audiogram fails to meet the criteria set forth at 38 C.F.R. § 4.85(a) and is not probative evidence of hearing impairment for VA purposes.

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a rating in excess of 10 percent is not warranted.  The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (the assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

VA must also consider whether an extraschedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability has an effect on the Veteran's occupational function and daily activities.  Martinak, 21 Vet. App. at 454-55.  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  Id.  The evidence reflects that the 2009 VA examiner noted the Veteran's reports of decreased hearing bilaterally and ringing for one to two hours, daily to every other day.  The 2014 examiner considered whether the Veteran's hearing loss impacts his ordinary conditions of daily life, including ability to work, and found that it does not.  In VA treatment records the Veteran reported having difficulty with his hearing aids in January 2010 and feeling "stopped up."  The hearing aids were repaired and returned to the Veteran.

In summary, the Veteran's hearing loss is manifested by decreased hearing, ringing, and reliance on hearing aids.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The ringing is contemplated by the Veteran's 10 percent disability evaluation for tinnitus.  Hence, the rating criteria contemplate the Veteran's symptomatology.  The Board notes that malfunctioning hearing aids that lead to feeling "stopped up" is not described in the rating code; however this functional effect is not so exceptional or unusual so as to warrant extraschedular consideration.  It does not result in a disability picture on par with marked interference with employment or frequent periods of hospitalization.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's service-connected hearing loss, the question of entitlement to a TDIU is not raised.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a higher disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.

REMAND

In a June 2007 rating decision, the RO awarded service connection for right ear hearing loss, and then assigned a 10 percent evaluation for bilateral hearing loss, effective February 22, 2007.  (Service connection for left ear hearing loss apparently had been already in effect since 1967, at a non-compensable level.)  In early July 2007, the Veteran submitted a Notice of Disagreement (NOD) with this decision, specifically requesting an earlier effective date of January 2006 for the rating.  The RO acknowledged this correspondence in a July 2007 rating decision that continued the 10 percent evaluation, but also explained the basis for the effective date of that award.  In a statement from the Veteran received in September 2007, he again expressed his disagreement with the effective date for his award of compensation, contending it should be from January 2006.  The RO has not yet issued the Veteran a statement of the case as to the earlier effective date claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the AOJ for the issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case as to his claim of an effective date prior to February 22, 2007, for the assignment of a 10 percent evaluation for bilateral hearing loss.  The Statement of the Case must include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


